Matter of Kalathara (2016 NY Slip Op 00672)





Matter of Kalathara


2016 NY Slip Op 00672


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2013-04918	ON

[*1]In the Matter of Stanley J. Kalathara, admitted as Stanley Joseph Kalathara, a suspended attorney. (Attorney Registration No. 2901023)




DECISION & ORDERMotion by Stanley J. Kalathara for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Kalathara was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 20, 1998, under the name Stanley Joseph Kalathara. By decision and order on application of this Court dated July 17, 2013, as amended July 24, 2013, inter alia, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against Mr. Kalathara based upon acts of professional misconduct alleged in a verified petition dated May 6, 2013, and the issues raised were referred to David Ferber, Esq., as Special Referee, to hear and report. By opinion and order dated October 1, 2014, this Court suspended Mr. Kalathara from the practice of law for a period of one year, effective November 1, 2014, based on two charges of professional misconduct (see Matter of Kalathara, 123 AD3d 81).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Stanley Joseph Kalathara is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Stanley Joseph Kalathara to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court